Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of Oncothyreon Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: December 21, 2015 BIOTECHNOLOGY VALUE FUND, L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BIOTECHNOLOGY VALUE FUND II, L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BIOTECHNOLOGY VALUE TRADING FUND OS, L.P. By: BVF Partners L.P., its investment manager By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BVF PARTNERS OS LTD. By: BVF Partners L.P., its sole member By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BVF PARTNERS L.P. By: BVF Inc., its general partner By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President BVF INC. By: /s/ Mark N. Lampert Name: Mark N. Lampert Title: President /s/ Mark N. Lampert MARK N. LAMPERT
